DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hex wrench interface, recited in claim 4 and the one or more holes in the collar, recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the collar" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. 1,762,057.

a first rod and a second rod positioned end to end at a joint interface (figs. 3 and 4);
an inner threaded coupling 17,19 connecting the first rod to the second rod at the joint interface, the inner threaded coupling having a first thread orientation and a first thread diameter; and
an outer threaded coupling 16,20 further connecting the first rod to the second rod at the joint interface the outer threaded coupling having a second thread diameter that is larger than the first thread diameter, wherein the outer threaded coupling has a second thread orientation that is opposite the first thread orientation (see page 1, lines 49-52).
In regard to claim 2, wherein the outer threaded coupling includes a male thread portion 17, 16 on both the first rod and the second rod, and wherein the outer threaded coupling further includes a mating female thread collar 24,27 to engage with the male thread portions on both the first rod and the second rod.
In regard to claim 3, wherein the collar 24, 27 includes a tooling interface to accept a wrench.
In regard to claim 5, wherein the tooling interface includes one or more holes (holes for botlts 39) in the collar 27.
In regard to claim 6, wherein the inner threaded coupling 19 includes a tapered thread.
In regard to claim 7, wherein the first thread orientation is a right hand thread, and the second thread orientation is a left hand thread (see page 1, lines 49-52).
In regard to claim 8, further including a retainer block 27 to selectively lock the outer threaded coupling from rotation.

In regard to claim 10, Gates et al. discloses a drill stem segment, comprising:
an inner threaded interface 17, 19 at a first end of the drill stem segment, the inner threaded interface having a first thread orientation and a first thread diameter; and
an outer threaded interface 16, 20 at the first end of the drill stem segment, the outer threaded interface having a second thread diameter that is larger than the first thread diameter, wherein the outer threaded coupling has a second thread orientation that is opposite the first thread orientation (see page 1, lines 49-52).
In regard to claim 11, wherein the inner threaded interface 19 is female and the outer threaded interface is male 20.
In regard to claim 12, wherein the inner threaded interface 17 is male and the outer threaded interface is male 16.
In regard to claim 13, further including an inner threaded interface 19 at a second end of the drill stem segment, the inner threaded interface having a first thread orientation and a first thread diameter; and
an outer threaded interface 20, at the second end of the drill stem segment, the outer threaded interface having a second thread diameter that is larger than the first thread diameter, wherein the outer threaded coupling has a second thread orientation that is opposite the first thread orientation (see page 1, lines 49-52). 
In regard to claim 14, wherein at the first end, the inner threaded interface is female 19 and the outer threaded interface 20 is male; and wherein at the second end, the inner threaded interface is male 17 and the outer threaded interface 16 is male.

In regard to claim 16, further including a mating female thread collar 24 to engage with the outer threaded interface.
In regard to claim 17, further including an internal passageway through a central portion of the drill stem segment to transmit a lubricant.
In regard to claim 18, Gates et al. discloses a method of coupling a first rod 11 and a second rod 18, comprising: threading an inner thread interface 17, 19 on the first rod into a mating inner thread interface on the second rod, the inner thread interface having a first thread diameter and a first thread orientation; and threading an outer collar 16, 20 over an outer thread interface on the first rod and second rod, the outer thread interface having a second thread orientation that is opposite the first thread orientation (see page 1, lines 49-52).
In regard to claim 19, wherein threading the inner thread interface on the first rod into the mating inner thread interface on the second rod includes threading a tapered thread interface 17 on the first rod into a mating tapered thread interface 19 on the second rod.
In regard to claim 20, further including engaging a retainer 27 adjacent to the outer collar to lock the collar 24 from rotation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. ‘057 in view of Parker 1,526,367.
Gates et al. discloses a collar as described above for being torqued to join two pipe ends, but does not disclose the collar as having a hex surface for tightening.  Parker teaches that it is common and well known in the art to provide similar types of couplings with collars 5 that include hex surfaces 10 in order to better facilitate tightening of the collar on the coupling.  Therefore it would have been obvious to one of ordinary skill in the art to modify the collar of Gates et al. to include a hex surface, as taught by Parker, in order to better facilitate tightening of the collar on the cylindrical coupling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baugh, Foster, Boyd, Langenfeld, Marchand, Mueller, Collins and Vorley disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679